BUTTLER, P. J.
The state has petitioned for review of our opinion, 111 Or App 299, 826 P2d 68 (1992), which we treat as a petition for reconsideration. ORAP 9.15. We withdraw our opinion and affirm the conviction.
In our original opinion, we reversed because the trial court had failed to define “reasonable doubt”; instead, it gave this instruction:
“Now, the law presumes the defendant is innocent. The burden is upon the State to prove that the defendant is guilty beyond a reasonable doubt. Reasonable doubt means just that. After considering all of the evidence, if you have a reasonable doubt as to defendant’s guilt, then you must find defendant not guilty. On the other hand, the State is not required to prove guilt beyond all doubt, but beyond a reasonable doubt.”
On appeal, defendant assigned error to the court’s failure to give his requested jury instruction, UCJI No. 1006, contending that that instruction is required by statute and that the court’s failure to give it constituted reversible error. Although we stated correctly that the statute, ORS 10.095(6), does not require that a particular definition of reasonable doubt be provided to the jury, we held that the trial court erred in not defining reasonable doubt.
After our opinion issued, the Supreme Court decided State v. Williams, 313 Or 19, 828 P2d 1006 (1992), in which the defendant assigned as error the giving of a jury instruction defining reasonable doubt. The court discussed at great length the meaning of reasonable doubt and the advisability of attempting to define the phrase. It quoted this language from State v. Morey, 25 Or 241, 256, 35 P 655 (1894):
“ ‘ [innumerable efforts have been made by the courts to define the expression “reasonable doubt,” as used in the criminal law, but so far none of them have [sic] met with universal approval, or been remarkable for accuracy of expression or clearness of thought, and in many jurisdictions the courts have declined to enter into any explanation of what the term means, because it is believed the term itself is as well calculated to convey to the mind of the juror its own meaning as any definition which can be given, and that to try to give a specific meaning to the word reasonable is * * * *300“trying to count what is not number, and to measure what is not space.”
“ ‘The utmost confusion exists in the adjudged cases in this matter of definition, and instances abound in the books where the same definition has been held error in one jurisdiction and as correct in another, and this is even true in the same state. * * * This [confusion] grows out of the inadequacy of language to make plainer, by further definition or refining, a term the meaning of which is within the comprehension of every person capable of understanding common English.’ ” 313 Or at 36.
The court then noted that that description of the state of the law is an apt description of its current confused state. It then pointed out:
“Defendant argues that the phrase ‘reasonable doubt’ is its own best explanation. Many courts, including this one, have voiced agreement with that proposition. See, e.g., State v. Robinson, supra, 235 Or at 528 (‘reasonable doubt’ is a term so commonly known and understood that it requires no embellishment); People v. Monk, 199 Or 165, 193, 260 P2d 474 (1953) (quoting People v. Klein, 305 Ill 141 [, 137 NE 145 (1922),] that ‘[t]here is no more lucid definition of the term “reasonable doubt” than the term itself); State v. Morey, supra, 25 Or at 257 (reasonable doubt is within the comprehension of every person capable of understanding common English and further definition cannot make it plainer).” 313 Or at 39.
Here, the trial court did not attempt to define reasonable doubt, and it was not required to. As in Williams, the instruction given did not mislead the jury to believe that it could convict on a lesser degree of proof than that required; therefore, it was not error.
On reconsideration, we conclude that the instruction given by the trial court was not reversible error.
Petition for reconsideration allowed; opinion withdrawn; affirmed.